Case: 14-11335   Date Filed: 04/24/2017     Page: 1 of 2


                                                            [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-11335
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:12-cr-00219-JDW-AEP-1



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

versus

RUSSELL B. SIMMONS, JR.,

                                                 Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (April 24, 2017)

Before HULL, WILSON, and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 14-11335    Date Filed: 04/24/2017    Page: 2 of 2


       Russell Simmons, Jr. appeals the district court’s imposition of three years of

supervised release for his identity theft conviction (Count 24) under 18 U.S.C.

§ 1028A(a)(1). The government concedes the imposition of a three-year term of

supervised release for that conviction was plain error, see Government’s Br. at 4,

and we agree. Our review of that error, which resulted in a term of supervised

release greater than the one-year statutory maximum for aggravated identify theft,

establishes that reversal is required. See, e.g., United States v. Sanchez, 586 F.3d
918, 930 (11th Cir. 2009) (holding that where a sentence exceeds the statutory

maximum, plain error exists and needs to be corrected because it affects the

defendant’s substantial rights as well as the fairness, integrity, and public

reputation of the judicial proceedings). We therefore vacate the sentence on Count

24 and remand for proceedings consistent with this opinion.

      VACATED AND REMANDED AS TO COUNT 24.




                                         2